Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 07/13/2018.
	Currently, claims 1-53 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted have been considered by the examiner.

Claim Objections
Claim 25 (as well as claims 26-36 by dependence thereon) is objected to because of the following informalities:  in the second to last line “the Al1-xSixO layer” should be “the amorphous Al1-xSxO layer” for consistency of terms.  Appropriate correction is required.

Claim 34 (as well as claim 35 by dependence thereon) is objected to because of the following informalities:  in the first line “the forming amorphous” should be “the forming an amorphous” (or “the amorphous”) for consistency of terms.  Appropriate correction is required.

Claim 34 (as well as claim 35 by dependence thereon) is objected to because of the following informalities:  in the second line “the side” should be “a side” to introduce the term.  Appropriate correction is required.  

35 is objected to because of the following informalities:  in the first line “the nanocrystalline layer” should be “the nanocrystalline Al1-xSixO portion” to properly refer to the introduced portion or else otherwise appropriately amended to introduce a new layer.  Appropriate correction is required.  

Claim 48 is objected to because of the following informalities:  in the second line “the side of the III-N” should be “on a second side of the III-N” for grammar to introduce the second side.  Appropriate correction is required.  

Although it will not be formally objected to, the office also notes for the applicant that there may be a drafting error in claims 30 and 44, where they appear that they were likely intended to be drafted similarly to claim 4 etc. where it is not the compound semiconductor material which includes the materials listed, but rather the gate electrode as a whole.  The office notes that all of the materials listed as species do not normally exhibit semiconductor behavior excepting only InN.  For now the office will read the claim literally but it is suggested to review this subject matter to ensure this is actually what the applicant intends to claim.  

Additionally as there are several issues identified in the claims the office suggests to go ahead and look over all of the claims to identify any additional remaining formalities that may have been missed by the office but which can lead to issues down the line.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the MOCVD growth reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it does not depend from the claim (claim 26) that introduces the MOCVD growth reactor due to its parent claim 27 not depending therefrom.  It is suggested to either re-introduce the term or else make the claim properly depend from a claim where it has been already introduced.  Note claims 27 and 28 etc. (possibly even 29) might have possibly been intended to depend from claim 26.  

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the amorphous Al1-xSixO" in line 1.  There is insufficient antecedent basis for this limitation in the claim as it needs to be followed by “layer” to refer back to the layer previously introduced.  It is suggested to either newly introduce a new term or else make the claim properly refer back to the previous layer already introduced.  



Claim 36 recites the limitation "the amorphous Al1-xSixON" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it needs to be introduced in something like “incorporating nitrogen into the amorphous Al1-xSiO layer to form an Al1-xSixON layer” or something similar.  It is suggested to either newly introduce a new term after putting the nitrogen in the already introduced layer or else otherwise modifying the claim.  

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the amorphous Al1-xSixO" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it does not include “layer” thereafter to refer back properly to the previously introduced amorphous Al1-xSixO layer.  It is suggested to either properly refer back to that layer or else introduce a new term/layer.  

Separately and additionally to the above, claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 13-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” .  
As to claim 1, Heikman shows a device (see the Fig. 1D embodiment which becomes Fig. 5A embodiment after source/drain contact formation as the main parent embodiment that will be used for many claims below; see additionally the variation embodiments of Fig. 1D shown in Fig. 2, 3 and 4, where Fig. 4 can additionally have the additional parts added in Fig. 2/3 into Fig. 4 itself, for various independent claims and depending claims to be noted below, and note further that Fig. 1D is continued from in Fig. 5 where the office notes that in this context each of the variations in Fig. 2-4 are also found to have a furtherance of their devices with contacts for the source and drain being formed as Fig. 2-4 are acting as variations on the Fig. 1D device before it continues processing in Fig. 5) comprising: 
a III-N channel layer (see channel layer 20; note this is in Fig. 1D and its next step in Fig. 5A; [0049]); 
a III-N barrier layer (see barrier layer 22; note this is in Fig. 1D and its next step Fig. 5A; [0050]) on the III-N channel layer; 
a source contact and a drain contact (see, source-drain contacts 30/31 formed in Fig. 5A; [0079]) the source and drain contacts electrically coupled to the III-N channel layer (see these contacts being made to make electrical contact to the 2DEG in the channel layer 20); 
an insulator layer (see SiN layer 23; [0056]) on the III-N barrier layer; 
a gate insulator (see gate insulator 35; [0058]; note there are variations of the numbering of this part in Fig. 4’s variation embodiment for any claims that require it below where the number is then listed as 435) partially on the insulator layer and partially on the III-N channel layer (see this layer partially up directly on 23 and partially on 20); and


However, Heikman fails to show the gate insulator including an amorphous Al1-xSixO layer with 0.2 < x < 0.8.  

Komatsu shows making an AlSiO film with 29% Si (see the 29% Si film, here correlating to Al.71Si.29O film being made specifically for gate insulators for power devices based on SiC or GaN materials systems; see Introduction on first page and then see the 29% Si embodiment noted several times in the last four paragraphs of page 1804 and seen in Fig. 6 and 8 as well as in other parts of the reference).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al.71Si.29O film as taught by Komatsu to have made the gate insulator layer in Heikman with the motivation of providing the device with a high-k film that can realize a high-performance device with high transconductance and other properties requiring a high-k gate dielectric to be formed where additionally the high-k value is tailorable (see the point to making the film being studied is to make a high-k gate dielectric that will enable good performance in the SiC/GaN materials space in the Introduction first paragraph and note this embodiment has a tailorable high dielectric constant in the third to last paragraph of section 3 Results and Discussion on the last page).  



Robertson teaches amorphous oxides being formed for gate dielectrics (see discussion of choosing an amorphous oxide rather than a crystalline oxide being chosen on page 335 and using specifically amorphous silicates).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous state silicate phase of material as taught by Robertson to have made the gate insulator in Heikman, as previously modified by Komatsu above, with the motivation of avoiding crystallization problems by using amorphous materials instead (see discussion in the last paragraph of page 335 of avoidance of crystallization problems noted in the second paragraph of page 336).  

The office notes that, as modified above the gate dielectric will be an amorphous Al.71Si.29O film in the combination above.  

As to claim 2, Heikman as modified by Komatsu and Robertson above, shows a device wherein a thickness of the amorphous AlixSixO layer is between about 1 nm and 100 nm (note 


As to claim 7, Heikman as modified by Komatsu and Robertson above, shows a device wherein a recess in a first portion of the transistor extends through the insulator layer and the III-N barrier layer (see the recess/trench going through a first portion of the overall transistor device extending through insulator 23 and barrier layer 22 in Fig. 1D and ultimately in Fig. 5A).

As to claim 8, Heikman as modified by Komatsu and Robertson above, shows a device wherein the gate insulator is at least partially in the recess and contacts the III-N channel layer in the recess (note that layer 35 is at least partially in the recess/trench and contacts 20 in the recess/trench in Fig. 1D and ultimately Fig. 5A).

As to claim 9, Heikman as modified by Komatsu and Robertson above, shows a device wherein the gate electrode is at least partially in the recess (see the device above wherein the gate electrode 32 is at least partially in the recess/trench in Fig. 1D and ultimately in Fig. 5A).  


As to claim 13, Heikman shows a device (see the Fig. 1D embodiment which becomes Fig. 5A embodiment after source/drain contact formation as the main parent embodiment with the Fig. 4 embodiment variation brought in bringing in layer 47 down in the trench, that will be used for claim 13 below; see [0058] noting that a variation of the gate in Fig. 1C can be made in different variations where one of the variations is in Fig. 4 but it is being incorporated into the 
a III-N channel layer (see channel layer 20; note this is in Fig. 1D with Fig. 4 variation included and its next step in Fig. 5A; [0049]); 
a III-N barrier layer (see barrier layer 22; note this is in Fig. 1D with Fig. 4 variation included and its next step Fig. 5A; [0050]) on the III-N channel layer; 
a source contact and a drain contact (see, source-drain contacts 30/31 formed in Fig. 5A with Fig. 4 variation included; [0079]) the source and drain contacts electrically coupled to the III-N channel layer (see these contacts being made to make electrical contact to the 2DEG in the channel layer 20); 
an insulator layer (see SiN layer 23; [0056]) on the III-N barrier layer; 
a III-N capping layer (see the capping layer 47 in Fig. 4’s variation where layer 47 is inserted to cap the barrier and channel layers; [0059] and [0060]) different from the III-N barrier layer, the III-N capping layer 47 formed on the III-N channel layer in a recess that extends through both the insulator layer and the III-N barrier layer (see 47 being formed in the recess for the gate structure); 
a gate insulator (see gate insulator 35 where here in this variation it is renumbered as 435 when the Fig. 4 variation is being used; [0059]) on the III-N capping layer at least partially in a portion of the recess (note 435 is at least partially in the recess when Fig. 4 variation is incorporated into the overall process of Fig. 1a-d, 5a); and
a gate electrode (see gate electrode 32; [0072]) deposited over the gate insulator and at least partially in the recess (note 32 is formed over 435 when the Fig. 4 embodiment is incorporated into the Fig. 1D process embodiment and ultimately the Fig. 5a variation with Fig. 4’s variant included), the gate electrode being positioned between the source and drain 

However Heikman fails to show the device with the gate insulator including an amorphous Al1-xSixO layer with 0.2 < x < 0.8.  

Komatsu shows making an AlSiO film with 29% Si (see the 29% Si film, here correlating to Al.71Si.29O film being made specifically for gate insulators for power devices based on SiC or GaN materials systems; see Introduction on first page and then see the 29% Si embodiment noted several times in the last four paragraphs of page 1804 and seen in Fig. 6 and 8 as well as in other parts of the reference).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al.71Si.29O film as taught by Komatsu to have made the gate insulator layer in Heikman with the motivation of providing the device with a high-k film that can realize a high-performance device with high transconductance and other properties requiring a high-k gate dielectric to be formed where additionally the high-k value is tailorable (see the point to making the film being studied is to make a high-k gate dielectric that will enable good performance in the SiC/GaN materials space in the Introduction first paragraph and note this embodiment has a tailorable high dielectric constant in the third to last paragraph of section 3 Results and Discussion on the last page).  

However, even Heikman as modified by Komatsu above fails to show the gate insulator specifically being explicitly an amorphous layer (note Komatsu does not specify if his layer 

Robertson teaches amorphous oxides being formed for gate dielectrics (see discussion of choosing an amorphous oxide rather than a crystalline oxide being chosen on page 335 and using specifically amorphous silicates).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous state silicate phase of material as taught by Robertson to have made the gate insulator in Heikman, as previously modified by Komatsu above, with the motivation of avoiding crystallization problems by using amorphous materials instead (see discussion in the last paragraph of page 335 of avoidance of crystallization problems noted in the second paragraph of page 336).  

The office notes that, as modified above the gate dielectric will be an amorphous Al.71Si.29O film in the combination above.  


As to claim 14, Heikman as modified by Komatsu and Robertson above, shows a device wherein the III-N capping layer comprises GaN (see layer 47 being GaN in Fig. 4 when it is incorporated into Fig. 1D, 5 process as noted above).



As to claim 19, Heikman as modified by Komatsu and Robertson above, shows a device wherein a thickness of the amorphous AlixSixO layer is between about 1 nm and 100 nm (note the gate dielectric in Heikman is already 60 Ang, or 6 nm in [0060] and this is not modified above).  


Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” App. Surf. Sci. 256, 10/14/2009 pp. 1803-1806) and further in view of Robertson (Robertson, J. “High dielectric constant gate oxides for metal oxide Si transistors” Rep. Prog. Phys. 69, 12/14/2005 pg. 327-396) as applied to claim 1 and 13 above, and finally in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011).    
As to claim 3, Heikman as modified by Komatsu and Robertson above for claim 1, shows a device wherein the gate electrode comprises materials but fails to show the gate electrode explicitly comprising semiconducting material.   

Dewey shows using polysilicon in a gate electrode material (see polysilicon being used in gate electrode, here notably in a stacked embodiment along with another material; [0034]).  




As to claim 17, Heikman as modified by Komatsu and Robertson above for claim 13, shows a device wherein the gate electrode comprises materials but fails to show the gate electrode explicitly comprising semiconducting material.   

Dewey shows using polysilicon in a gate electrode material (see polysilicon being used in gate electrode, here notably in a stacked embodiment along with another material; [0034]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the polysilicon material in a stack as taught in Dewey to have made the gate electrode material in Heikman as previously modified by Komatsu and Robertson above with the motivation of tailoring the workfunction of the gate electrode (see [0034] describing using an appropriate workfunction material to tailor the workfunction).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” App. Surf. .  
As to claim 4, Heikman as modified by Komatsu and Robertson above for claim 1, shows a device wherein the gate electrode comprises materials but fails to show the gate electrode explicitly comprising titanium nitride (TiN), indium nitride (InN), p-type poly silicon, tungsten nitride (WN), or indium tin oxide (ITO).  

Then shows using TiN in a gate electrode material (see TiN being used in gate electrode; [0027]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the TiN material as taught in Then to have made the gate electrode material in Heikman as previously modified by Komatsu and Robertson above with the motivation that it is an advantageous mid-gap material that will help modify the workfunction of the gate electrode; see [0027]).  


Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” App. Surf. Sci. 256, 10/14/2009 pp. 1803-1806) and further in view of Robertson (Robertson, J. “High dielectric .  
As to claim 12, Hekiman, as modified by Komatsu and Robertson as noted above for claim 1, shows the device above but fails to show the device being one wherein the amorphous AlixSixO layer includes nitrogen.

Robertson further describes adding nitrogen to a metal silicate (see addition of nitrogen to Hf silicate in first paragraph of page 336, and though it is not here specifically Al silicate the office notes it is in the same genus of metal silicates that is under discussion in the same section as previously discussed above for claim 1).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the nitrogen incorporation into a metal silicate as taught by Robertson to have added nitrogen to the gate dielectric in Heikman, as modified by Komatsu and Robertson previously above, with the motivation of attempting to further increase the crystallization temperature to increase the process robustness of the layer (see further increase in the crystallization temperature so that the dielectric layer will not crystallize during processing; first paragraph of page 336).  

As to claim 24, see the above analysis mirrored but from the parent claim 13.  


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” .    
As to claim 17, Heikman as modified by Komatsu and Robertson above already show the device as set forth above for claim 13, but fails to show the device specifically being one wherein the gate electrode comprises a semiconductor material.  

 Kiewra shows using a polysilicon semiconductor material for a gate electrode (see p doped polysilicon used for gate material 32; [0091]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the polysilicon material taught in Kiewra to make the gate electrode material in Heikman, as modified by Komatsu and Robertson above with the motivation of having an adjusted workfunction (note these materials are disclosed as being able to be doped such that they can have their workfunction adjusted via the doping; [0091]).   


As to claim 18, Heikman, as modified by Komatsu and Robertson and Kiewra above already show a device wherein the gate electrode comprises titanium nitride (TiN), indium nitride (InN), p-type polysilicon (see the doped polysilicon having p-type doping materials therein in the rejection above), tungsten nitride (WN), or indium tin oxide (ITO).  


Claims 25, 27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” App. Surf. Sci. 256, 10/14/2009 pp. 1803-1806) and further in view of Robertson (Robertson, J. “High dielectric constant gate oxides for metal oxide Si transistors” Rep. Prog. Phys. 69, 12/14/2005 pg. 327-396), further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008).  
As to claim 25, Heikman shows a method of fabricating a III-N device (see the method spanning Fig. 1a-d and Fig. 5A discussed above), comprising: 
providing a material structure comprising a III-N barrier layer on a III-N channel layer, and an insulator layer on the III-N barrier layer (see the formation of the layers 22, 20 and 23 in Fig. 1A; see above for citations to parts); 
forming a recess in a first portion of the device (see the formation of the recess 75; [0057]), the forming of the recess comprising removing the insulator layer and the III-N barrier layer in the first portion of the device to expose the III-N channel layer in the first portion of the device (note layers 23 and 22 are removed to expose 20 in the portion of the device where 75 is formed); 
forming a layer (see the gate dielectric layer 35 discussed above) at least partially in the recess (note this is layer 35 is in the recess 75), wherein the layer is formed over the channel layer in the first portion of the device (wherein the layer 35 is formed over 20 in the portion where 75 is formed); and 
forming a gate electrode on the layer at least partially in the recess (see forming 32 discussed above as a gate electrode on 35 in the recess 75), wherein the gate electrode comprises a metal (see Ni, Ti, W etc. metals for the gate electrode; [0072]).  

However, Heikman fails to show the layer noted above (the gate insulator layer 35) being specifically amorphous Al1-xSixO, and further Heikman fails to show the gate electrode comprising a compound semiconductor material in addition to the metal material.  

Komatsu shows making an AlSiO film with 29% Si (see the 29% Si film, here correlating to Al.71Si.29O film being made specifically for gate insulators for power devices based on SiC or GaN materials systems; see Introduction on first page and then see the 29% Si embodiment noted several times in the last four paragraphs of page 1804 and seen in Fig. 6 and 8 as well as in other parts of the reference; the office notes here additionally for the method claims that the precise concentration of Si and Al are not required so any of the AlSiO films in Komatsu likely can be used here in alternate grounds of rejection but for now the office will go ahead and use an embodiment that is likely of interest to the applicant).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al.71Si.29O film as taught by Komatsu to have made the gate insulator layer in Heikman with the motivation of providing the device with a high-k film that can realize a high-performance device with high transconductance and other properties requiring a high-k gate dielectric to be formed where additionally the high-k value is tailorable (see the point to making the film being studied is to make a high-k gate dielectric that will enable good performance in the SiC/GaN materials space in the Introduction first paragraph and note this embodiment has a tailorable high dielectric constant in the third to last paragraph of section 3 Results and Discussion on the last page).  



Robertson teaches amorphous oxides being formed for gate dielectrics (see discussion of choosing an amorphous oxide rather than a crystalline oxide being chosen on page 335 and using specifically amorphous silicates).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous state silicate phase of material as taught by Robertson to have made the gate insulator in Heikman, as previously modified by Komatsu above, with the motivation of avoiding crystallization problems by using amorphous materials instead (see discussion in the last paragraph of page 335 of avoidance of crystallization problems noted in the second paragraph of page 336).  

The office notes that, as modified above the gate dielectric will be an amorphous Al.71Si.29O film in the combination above.  However, even Heikman, as previously modified by Komatsu and Robertson above fail to show the device being one where the gate electrode includes a compound semiconductor material along with the metal material already shown in Heikman.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the p-dopant doped polysilicon germanium material in a multilayer construction as taught in Kiewra to make the gate electrode material in Heikman, as modified by Komatsu and Robertson above with the motivation of having an adjusted workfunction (note these materials are disclosed as being able to be doped such that they can have their workfunction adjusted via the doping and where making a multilayer construction would provide for further combinations of workfunctions to still further adjust such; [0091]).   

The office notes here additionally that perhaps the disclosure in Robertson could be said to be able to be sufficient to additionally handle the disclosure of the AlSiO (aka aluminum silicate) by itself when it discusses the formation of silicates for desired dielectrics after mentioning Al2O3 already, but for now as Robertson is not explicitly setting forth the exact wording AlSiO the office will bring in Komatsu as noted above.  




As to claim 29, Heikman, as modified by Komatsu, Robertson and Kiewra above show the method above, wherein the annealing of the III-N device is performed at a temperature greater than 800 degree C (see 1000 degree C or greater in [0062]).  

As to claim 30, Heikman, as modified by Komatsu, Robertson and Kiewra above show the method above, wherein the compound semiconductor material of the gate electrode includes titanium nitride (TiN), indium nitride (InN), p-type poly silicon (see the p-dopant doped poly silicon germanium above including polysilicon it appears under the applicant’s wording where a compound semiconductor like SiGe etc. is being said to “include” p-type poly silicon), tungsten nitride (WN) or Indium Tin Oxide (ITO).  


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Komatsu et al. (“Komatsu” Komatsu, N. “Characterization of Si-added aluminum oxide (AlSiO) films for power devices” App. Surf. Sci. 256, 10/14/2009 pp. 1803-1806) and further in view of Robertson (Robertson, J. “High dielectric constant gate oxides for metal oxide Si transistors” Rep. Prog. Phys. 69, 12/14/2005 pg. 327-396), further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008) as applied to claim 25 above.  


Robertson further describes adding nitrogen to a metal silicate in an embodiment (see addition of nitrogen to Hf silicate in first paragraph of page 336, and though it is not here specifically Al silicate the office notes it is in the same genus of metal silicates that is under discussion in the same section as previously discussed above for claim 25).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the nitrogen incorporation into a metal silicate as taught by Robertson to have added nitrogen to the gate dielectric in Heikman, as modified by Komatsu, Robertson and Kiewra previously above, with the motivation of attempting to further increase the crystallization temperature to increase the process robustness of the layer (see further increase in the crystallization temperature so that the dielectric layer will not crystallize during processing; first paragraph of page 336).  


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011) further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008).  

providing a material structure comprising a III-N barrier layer on a III-N channel layer, and an insulator layer on the III-N barrier layer (see the formation of the layers 22, 20 and 23 in Fig. 1A; see above for citations to parts); 
forming a recess in a first portion of the device (see the formation of the recess 75; [0057]), the forming of the recess comprising removing the insulator layer and the III-N barrier layer in the first portion of the device to expose the III-N channel layer in the first portion of the device (note layers 23 and 22 are removed to expose 20 in the portion of the device where 75 is formed); 
forming a layer (see the gate dielectric layer 35 discussed above) at least partially in the recess (note this is layer 35 is in the recess 75), wherein the layer is formed over the channel layer in the first portion of the device (see the layer 35 is formed over 20 in the portion where 75 is formed); and 
forming a gate electrode on the layer at least partially in the recess (see forming 32 discussed above as a gate electrode on 35 in the recess 75), wherein the gate electrode comprises a metal (see Ni, Ti, W etc. metals for the gate electrode; [0072]).  

However, Heikman fails to show the layer noted above (the gate insulator layer 35) being specifically amorphous Al1-xSixO, and further Heikman fails to show the gate electrode comprising a compound semiconductor material in addition to the metal material.  

Dewey shows making an amorphous aluminum silicate film   (see aluminum silicate film 113 as the “low-k” film as it is relatively lower k than the “high-k” film 114 in an embodiment in 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous aluminum silicate film as a part of a gate dielectric stack as taught by Dewey to have made the gate insulator layer in Heikman with the motivation of providing the device with a high-k film that can realize a high-performance device with good dimensions and while maintaining low gate leakage (see the point to using the stack in the reference is to provide an overall gate dielectric that keeps gate leakage low while enabling good device dimensions in [0032]).  

However, even Heikman as modified by Dewey above fails to show the device being one where the gate electrode includes a compound semiconductor material along with the metal material already shown in Heikman.  

Kiewra shows using a polysilicon compound semiconductor material for a gate electrode multilayer construction (see p doped polysilicon germanium used for gate material 32 along with metal material in a multilayer construction where here the office finds that the disclosure in this reference is such that one of ordinary skill in the art immediately envisages an embodiment with p-dopant doped poly silicon germanium and a metal from the list when the multilayers thereof are discussed; [0091]).  

.   


Claims 26-28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011) further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008), as applied to claim 25 above, and further in view of Apblett et al. (“Apblett” Apblett, A. “Chemical Vapour Deposition of Aluminum Silicate Thin Films” J. Mater. Chem. 1, 1, published in the year 1991, pp. 143-144).  
As to claim 26, Heikman, as modified by Dewey and Kiewra above for claim 25 show the method as related above for claim 25, but fails to show it being a method wherein the forming of the amorphous AlixSixO layer is performed specifically using a metal organic chemical vapor deposition (MOCVD) growth reactor.  

Apblett shows using an MOCVD system in which a decomposition reaction is occurring to accomplish deposition (note the MOCVD system being used has a decomposition reaction from a precursor occurring within it to accomplish a deposition in the third main paragraph of the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the MOCVD system in which decomposition reactions occur to accomplish deposition as taught by Apblett to have performed the MOCVD deposition of the Aluminum silicate layer in Heikman, as modified by Dewey and Kiewra above, with the motivation of using real life equipment to accomplish the generic deposition set forth in the combination when Dewey is brought in to the combination, note Dewey uses generic deposition by MOCVD, and Apblett sets forth real life machines to use to accomplish deposition in real life).  


Separately, as to claim 27 (and later depending claim 28), Heikman, as modified by Dewey and Kiewra above for claim 25, shows the method related above, but fails to show the method being one further comprising annealing the III-N device at an elevated temperature.  

Apblett shows a method of formation MOCVD Aluminum silicate with the deposition including annealing at an elevated temperature (see the deposition at 550 degrees C in the third to last paragraph on the first page in an MOCVD system where a decomposition reaction is taking place to deposit the film from a precursor, where during the formation of the film after the first layer is put down the heat from the rest of the deposition procedure will be annealing that part of the layer).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the deposition with included annealing of the layer 

As to claim 28, Heikman, as modified by Dewey and Kiewra and Apblett above shows wherein the formation of the amorphous AlxSiyO layer and the annealing of the II-N device is performed sequentially without exposure to air in the MOCVD growth reactor (Note here the office designates the formation of the first layer of the overall AlxSiyO layer as the formation of the layer and the accompanying high temperature additional deposition procedure thereafter as the anneal step which necessarily still happens in the MOCVD system where a decomposition reaction is taking place for the growth of the layer).  


Separately from the above, but using the same references, as to claim 33, Heikman, as modified by Dewey and Kiewra above for claim 25, shows the method related above, but fails to show the method being one wherein the forming of the amorphous Al1-xSiO layer is performed at a deposition temperature greater than 500 degrees C.  

Apblett shows a method of formation MOCVD Aluminum silicate with the deposition including deposition temperatures greater than 500 degrees C (see the deposition at 550 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the deposition at 550 degrees C during the deposition as taught by Apblett to have made the Aluminum silicate layer in Heikman, as modified by Dewey and Kiewra above with the motivation of using specific real life equipment and procedures to deposit the generically deposited layer in the combination (note that the layer in Dewey is generically MOCVD and not specified as to how it is made whereas Apblett specifies specifics of how to do that in real life with real life mechanisms).  


Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011) further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008), as applied to claim 25 above, and further in view of Wang et al. (“Wang” US 2010/0065824 published 03/18/2010).  
As to claim 31, Heikman as modified by Dewey and Kiewra above shows the method for claim 25 noted above, but fails to show the method further comprising annealing the III-N device in forming gas after the forming of the gate electrode.

Wang describes an anneal performed as FGA (forming gas anneal) after a gate material is deposited (see [0104] describing FGA at up to 500 degrees C after a gate was formed previously in [0101]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the FGA at up to 500 degrees C as taught by Wang to have performed a post-gate annealing by FGA at up to 500 degrees in Heikman, as modified by Dewey and Kiewra above, with the motivation of using a preferred embodiment of passivating (note the point of the anneal is passivation just like the first alternate embodiment noted in [0102], but this FGA embodiment is also a preferred embodiment as noted in [0104]).  

As to claim 32, Heikman, as modified by Dewey and Kiewra above shows the method wherein the annealing is performed at a temperature greater than 350°C (note the anneal is performed in the combination above at up to 500 deg C).  


Claim 37-40, 44-46 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011) further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008).  
As to claim 37, Heikman shows a method of fabricating a III-N device (see the method spanning Fig. 1a-d with the Fig. 4 gate structure variation embodiment used here and Fig. 5A as discussed above), comprising: 
providing a material structure comprising a III-N barrier layer on a III-N channel layer, and an insulator layer on the III-N barrier layer (see the formation of the layers 22, 20 and 23 in Fig. 1A; see above for citations to parts); 

forming a III-N capping layer in the recess over the III-N channel layer (see formation of layer 47 as capping layer in the recess over the channel layer therebelow; Fig. 4 variation of the gate structure embodiment here incorporated into the overall method flow; [0059]),
forming a layer (see the gate dielectric layer 35 discussed above) at least partially in the recess (note this is layer 35 is in the recess 75), wherein the layer is formed over III-N capping layer in the first portion of the device (see the layer 35 is formed over 20 in the portion where 75 is formed and is also over 47); and 
forming a gate electrode on the layer at least partially in the recess (see forming 32 discussed above as a gate electrode on 35 in the recess 75), wherein the gate electrode comprises a metal (see Ni, Ti, W etc. metals for the gate electrode; [0072]).  

However, Heikman fails to show the layer noted above (the gate insulator layer 35) being specifically amorphous Al1-xSixO, and further Heikman fails to show the gate electrode comprising a compound semiconductor material in addition to the metal material.  

Dewey shows making an amorphous aluminum silicate film   (see aluminum silicate film 113 as the “low-k” film as it is relatively lower k than the “high-k” film 114 in an embodiment in [0028] and [0029] and which is referring to an amorphous oxide material in this context as specified in [0021], note also that this material is MOCVD formed in [0035] for some depending 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous aluminum silicate film as a part of a gate dielectric stack as taught by Dewey to have made the gate insulator layer in Heikman with the motivation of providing the device with a high-k film that can realize a high-performance device with good dimensions and while maintaining low gate leakage (see the point to using the stack in the reference is to provide an overall gate dielectric that keeps gate leakage low while enabling good device dimensions in [0032]).  

However, even Heikman as modified by Dewey above fails to show the device being one where the gate electrode includes a compound semiconductor material along with the metal material already shown in Heikman.  

Kiewra shows using a polysilicon compound semiconductor material for a gate electrode multilayer construction (see p doped polysilicon germanium used for gate material 32 along with metal material in a multilayer construction where here the office finds that the disclosure in this reference is such that one of ordinary skill in the art immediately envisages an embodiment with p-dopant doped poly silicon germanium and a metal from the list when the multilayers thereof are discussed; [0091]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the p-dopant doped polysilicon germanium material 

As to claim 38, Heikman, as modified by Dewey and Kiewra above, show the method above further comprising annealing the III-N device in a gas ambient including oxygen at an elevated temperature (note there is a 1000+ degree anneal mentioned [0062] here taken to occur within the oxygen oxygen containing ambient atmosphere of the earth, although there may be other ambients closer to the device).  

As to claim 39, Heikman, as modified by Dewey and Kiewra above, show the method above further comprising forming source and drain contacts electrically coupled to the channel layer, wherein the gate electrode is in between the source and drain contacts (see the formation of source and drain contacts in Fig. 5A though with the Fig. 4 variation incorporated as the gate structure, and note they are electrically coupled to 20 where the channel is formed and the gate electrode 32 is between the source and drain electrodes formed which are 30/31; [0069]).  

As to claim 40, Heikman, as modified by Dewey and Kiewra above, show the method above wherein each of the forming of the III-N capping layer and the forming of the amorphous Al1-xSixO layer is performed by metal organic chemical vapor deposition (note the layer 47 is formed by MOCVD in [0059] and note that the layer of amorphous Al1-xSixO is also MOCVD in Dewey as noted above).  

As to claim 44, Heikman, as modified by Dewey and Kiewra above, show the method above wherein the compound semiconductor material of the gate electrode includes titanium nitride (TiN), indium nitride (InN), p-type poly silicon (note the p-type polysilicon germanium here taken to include p-type polysilicon in this context), tungsten nitride (WN), or indium tin oxide (ITO).  

As to claim 45, Heikman, as modified by Dewey and Kiewra above, show the method above wherein the annealing the III-N device is performed at a temperature above 800 degrees C (note the above noted anneal was done at over 1000+ degrees C).  

As to claim 46, Heikman, as modified by Dewey and Kiewra above, show the method above wherein a thickness of the III-N capping layer is in a range of 1-10 nm (note that layer 47 is said to be 5 nm, or 50 Ang in an embodiment in [0059]).  

As to claim 49, Heikman, as modified by Dewey and Kiewra above, show the method above wherein forming the recess in the first portion of the device comprises removing the insulator layer and the III-N barrier layer in the first portion of the device by dry etching (note that the Heikman reference specifically uses etching in [0057] where dry etching is one of two species of etchings in this context, which are wet or dry, being referred to and at once envisaged by one of skill in the art reading this “etch” genus disclosure, and the office then designates the dry etch species).  



As to claim 51, Heikman, as modified by Dewey and Kiewra above, show the method above wherein the partial etch of the III-N channel layer is less than 5 nm (note that the disclosure in Heikman of about 50 Ang here is found to include embodiments slightly less than 50 Ang as well, which is to say, slightly less than 5 nm).  


Claim 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (“Heikman” US 2012/0235160, published 09/20/2012) further in view of Dewey et al. (“Dewey” US 2011/0147710 published 06/23/2011) further in view of Kiewra et al. (“Kiewra” US 2008/0001173 published 01/03/2008) as applied to claim 37 above, and further in view of Wang et al. (“Wang” US 2010/0065824 published 03/18/2010).  
As to claim 52, Heikman as modified by Dewey and Kiewra above shows the method for claim 37 noted above, but fails to show the method further comprising annealing the III-N device in forming gas after the forming of the gate electrode.  

Wang describes an anneal performed as FGA (forming gas anneal) after a gate material is deposited (see [0104] describing FGA at up to 500 degrees C after a gate was formed previously in [0101]).  


.  
As to claim 53, Heikman, as modified by Dewey and Kiewra and Wang above shows the method noted above wherein the annealing is performed at a temperature greater than 350°C (see the anneal above being performed at up to 500 degrees C).


Allowable Subject Matter
Claims 5, 10, 15, 20, 22, 41, 43 and 47-48 (as well as claims 6, 11, 21, 23 and 42 by dependence thereon) is objected to as being dependent upon a rejected base claim and may have some objections and an issue under 35 U.S.C 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all formal issues and issues under 35 U.S.C 112 are taken care of.  Claim 34 (and claim 35 by dependence thereon) is considered to be distinguished from the art but has formal issues under other sections noted above.  
As to claim 5 (and mirrored for claim 20), the office notes that there is no prior art of record that shows the limitations “wherein a composition of the gate electrode is selected such that at room temperature, a threshold voltage of the transistor is greater than 2 V and a threshold voltage hysteresis is less than 0.5 V” in the context of the parent claim.  The office notes that likely the best combinations of references available to the office are combinations 

As to claim 10 (and mirrored for claim 22), the office notes that there is no prior art of record that shows the limitations “wherein the amorphous AlixSixO layer includes a nanocrystalline AlixSixO portion on a side adjacent the III-N channel layer” in the context of the parent claim.  The office notes that likely the best combinations of references available to the office are combinations with primary references like the one used above (though many other references can be used as primary reference here), in a combination with the secondary and tertiary references noted above, or perhaps in a combination as discussed in the conclusion below.  However the office notes that there is no specific tailoring of these characteristics noted in these references and the simplest combination available to address the parent claims is already unlikely to have further modification to the parts already requiring being modified to be considered to be obvious under 35 U.S.C 103.  Thus the office here finds the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  





As to claim 34 (as well as claim 35 by dependence), the office notes that there is no prior art of record that shows the limitations “wherein the forming amorphous AlixSixO layer includes forming a nanocrystalline AlixSixO portion on the side adjacent the III-N channel layer” in the context of the parent claim.  The office notes that likely the best combinations of references available to the office are combinations with primary references like the one(s) used above (though many other references can be used as primary reference here), in a combination with the secondary and/or tertiary and/or quaternary references noted above, or perhaps in a combination as discussed in the conclusion below.  However the office notes that there is no specific tailoring of these layers noted in these references and the simplest combination 

As to claim 41 (as well as claim 42 by dependence), the office notes that there is no prior art of record that shows the limitations “wherein the forming of the III-N capping layer and the forming of the amorphous AlixSixO layer are performed sequentially without exposure to air in an MOCVD growth reactor” in the context of the parent claim.  The office notes that likely the best combinations of references available to the office are combinations with primary references like the one(s) used above (though many other references can be used as primary reference here), in a combination with the secondary and/or tertiary and/or quaternary references noted above, or perhaps in a combination as discussed in the conclusion below.  However the office notes that there is no specific tailoring of these steps noted in these references such that the dielectric 35, especially as modified above already, would necessarily be formed in the same MOCVD growth reactor as the cap layer.  While a MOCVD growth reactor could likely be brought in, there is no specific impetus disclosed to ensure that they are formed all in the same reactor without exposure to air in this specific instance.  Thus the office here finds the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  



As to claim 47 (as well as similar claim 48), the office notes that there is no prior art of record that shows the limitations “wherein the III-N capping layer comprises AlGaN” or “wherein the III-N capping layer comprises AlGaN on a side of the III-N capping layer adjacent the III-N channel layer” in the context of the parent claim.  The office notes that likely the best combinations of references available to the office are combinations with primary references like the one(s) used above (though many other references can be used as primary reference here), in a combination with the secondary and/or tertiary and/or quaternary references noted above, or perhaps in a combination as discussed in the conclusion below.  However the office notes that there is no specific tailoring of the composition of these layers to be AlGaN (via some 


Conclusion
The office notes here that there is a possibility that the grounds of rejection set forth by the foreign offices in the attached IDS references may be a slightly stronger grounds of rejection (one less reference being used than the combination above) should it be provable that the material set forth in the secondary reference US 2011/0147710 is in fact within the x value ranges currently being claimed.  However at present it is not entirely clear that this is so, and thus the office makes the above noted grounds of rejection using Komatsu and Robertson above.  However, the office does note that should it become absolutely necessary the office will revisit this potential grounds of rejection.  Further the office notes that regarding the concentrations of the AlSiO layer the office will cite Apblett and Komatsu likely being the best references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891